                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


ROBERT JONES                                          CIVIL ACTION


VERSUS                                                NO: 18-503


LEON CANNIZZARO ET AL.                                SECTION “H”


                         ORDER AND REASONS
      Before the Court is Plaintiff’s Motion for Review of Magistrate Decision
(Doc. 183). The Court held oral argument on this Motion on December 12, 2019
and discussed it at a status conference on December 20, 2019. For the following
reasons, the Magistrate Decision is REVERSED, and Plaintiff’s Second Motion
to Compel is GRANTED IN PART.


                              BACKGROUND
      Plaintiff Robert Jones brings claims against Orleans Parish District
Attorney Leon A. Cannizzaro, Jr. (“OPDA”) in his official capacity under 42
U.S.C. § 1983 for damages caused by Jones’s wrongful conviction and 23-year
incarceration on charges connected to a crime spree. Plaintiff’s conviction was
vacated for Brady violations on October 8, 2014 by the Louisiana Fourth
Circuit Court of Appeal, and the charges against him were ultimately
dismissed.

                                      1
       During discovery, Plaintiff filed a motion to compel the production of
certain OPDA case files in which he has identified Brady violations or other
suppressions of evidence. 1 The Magistrate Judge denied Plaintiff’s motion,
holding that while the information was potentially relevant, its benefit was
outweighed by the burden of its production. Plaintiff now asks this Court to
review the Magistrate Judge’s decision and argues that it was clearly
erroneous and contrary to law. Defendant opposes.


                                 LEGAL STANDARD
       With the consent of the presiding district judge, a magistrate judge may
adjudicate non-dispositive pre-trial motions. 2 A magistrate judge is afforded
broad discretion in resolving non-dispositive, pre-trial matters. 3                 A party
aggrieved by the magistrate judge’s ruling may appeal to the district judge
within fourteen days after service of the ruling. 4             The district judge may
reverse only upon a finding that the ruling is “clearly erroneous or contrary to
law.” 5 In order to meet this high standard, the district judge must be “left with
a definite and firm conviction that a mistake has been committed.” 6




       1 Plaintiff initially requested 56 case files. He then narrowed his request, agreeing
that Defendant need not reproduce 22 case files that were already produced in another
matter if it stipulated to their authenticity. Defendant so stipulated. Accordingly, there are
34 case files at issue in this motion.
       2 28 U.S.C. § 636(b)(1)(A).
       3 McCallon v. BP Am. Prod. Co., Nos. 05–0597, C/W 05–0700, 2006 WL 3246886, at *2

(E.D. La. Nov. 8, 2006).
       4 FED. R. CIV. P. 72(a).
       5 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).
       6 Yelton v. PHI, Inc., 284 F.R.D. 374, 376 (E.D. La. 2012) (internal quotation marks

omitted).
                                                2
                              LAW AND ANALYSIS
      The Magistrate Judge denied Plaintiff’s Motion to compel the production
of 34 OPDA case files. In his opinion, the Magistrate Judge held that the
information already collected by Plaintiff through the public record and
discovery produced in other matters is “more than a sufficient basis” upon
which to prove his claim. 7 He held that Plaintiff’s request for production would
be cumulative and duplicative of the information Plaintiff has already
obtained. 8 The Magistrate’s opinion also stated that additional discovery above
what Plaintiff has already received “does not appear important to resolving the
issues in the case and provides no likely benefit to resolving the issues that
might outweigh the burden of requiring this extensive additional production.” 9
      This Court finds the Magistrate Judge’s decision to be clearly erroneous
and contrary to law for a number of reasons. First, the decision erred in
conflating the amount of evidence necessary to prove a claim with the amount
of evidence that a party is entitled to in discovery. “Ultimate admissibility is
simply not the test for relevancy of material to be discovered.” 10 The
Magistrate’s decision arbitrarily held that the amount of evidence in Plaintiff’s
possession is “sufficient” to prove his claim. Such a determination is be left to
the jury and is not a proper consideration in deciding a discovery request.
      Second, the Magistrate Judge’s decision erred in stating that the
requested production “does not appear important” and “provides no likely
benefit.” To succeed on a failure-to-train § 1983 claim, a plaintiff must show


      7 Doc. 181.
      8 Id.
      9 Id.
      10 Burns v. Thiokol Chem. Corp., 483 F.2d 300, 304 (5th Cir. 1973).

                                            3
the defendant’s deliberate indifference through a pattern or policy of similar
constitutional violations. 11 Therefore, Plaintiff must put forth evidence of other
cases in which Defendant committed similar Brady violations or suppressed
similar favorable evidence. Accordingly, the production requested by Plaintiff
goes to a central issue in this case. Defendant cannot argue that Plaintiff has
not presented sufficient evidence to establish a pattern while also refusing to
give Plaintiff additional case files with which to establish that pattern. This is
especially true where Defendant has refused to admit to a single Brady
violation.
       Finally, the Magistrate’s decision conclusively stated that the burden of
production would outweigh its benefit without an accurate estimate of the
actual burden. Indeed, even Defendant had not performed a cursory review of
the number of files potentially responsive to Plaintiff’s request. Instead,
Defendant relied on the number of pages in Plaintiff’s case file to estimate that
that the requested production would total more than 100,000 pages and
hundreds of attorney hours. Following oral argument, this Court ordered
Defendant to review the case files and provide a more accurate estimate of the
number of pages at issue. 12 Defendant was able to locate files in all but four of
the cases and estimated 60,000 pages are at issue—a little more than half of
the original estimate.
      To be sure, 60,000 pages remains a burdensome request, especially in
light of quickly approaching deadlines. Weighing this burden with the clear
benefit of the discovery at issue, this Court, in discussion with the parties, was


      11   Connick v. Thompson, 563 U.S. 51, 62 (2011).
      12   Doc. 202.
                                              4
able to reach a compromise. The Court holds that Defendant shall produce in
full the case files for any case in which the case file is less than 1,500 pages.
For those cases in which the case file exceeds 1,500 pages, Plaintiff shall
provide Defendant with requests for specific documents from those files.
Defendant shall produce these documents on a rolling production and shall
endeavor to complete this production as soon as possible.


                                CONCLUSION
      For the foregoing reasons, the Magistrate’s decision denying Plaintiff’s
discovery request is REVERSED, and Plaintiff’s Second Motion to Compel is
GRANTED IN PART.
      IT IS ORDERED that Defendant shall produce in full the case files for
any case in which the case file is less than 1,500 pages.
      IT IS FURTHER ORDERED that Plaintiff shall provide Defendant
with requests for specific documents from the case files that exceed 1,500
pages.


                   New Orleans, Louisiana this 20th day of December, 2019.


                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                       5
